        Case 2:20-mj-01492 Document 7 Filed on 09/03/20 in TXSD Page 1 of 2
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                              September 03, 2020
                        UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                    §
                                            §
VS.                                         §   MAG. JUDGE NO. 2:20-MJ-1492
                                            §
JARED DIMAS                                 §

 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL


        A detention hearing has been held in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f). The following requires detention of the defendant pending trial in this

case:


        (1)   There is probable cause to believe the defendant committed an offense for

which a maximum term of imprisonment of ten years or more is prescribed in 21 U.S.C.

§ 841(b)(1)(C); and


        (2)   The defendant has not rebutted the presumption that no condition or

combination of conditions will reasonably assure the appearance of the defendant as

required and the safety of the community.


        The evidence against the defendant meets the probable cause standard.            The

defendant was on probation at the time of the commission of the instant offense. The

undersigned is aware that the defendant has posted bond on the pending revocation

probation proceedings and the state court will likely continue those proceedings until the

conclusion of this case.    However, the defendant’s history of noncompliance with

1/2
      Case 2:20-mj-01492 Document 7 Filed on 09/03/20 in TXSD Page 2 of 2




supervision is a strong indication he is either unwilling or unable to comply with

conditions of release. Additionally, the defendant’s personal information has not been

verified and he has not presented a suitable release plan. The findings and conclusions

contained in the Pretrial Services Report are adopted.


       The defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The defendant shall be afforded a reasonable opportunity for private consultation

with defense counsel. On order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility shall deliver

the defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.


       ORDERED this 3rd day of September 2020.


                                             ___________________________________
                                                          Jason B. Libby
                                                   United States Magistrate Judge




2/2
